FOR PUBLICATION                               FILED
                    UNITED STATES COURT OF APPEALS
                                                                           JUL 18 2018
                              FOR THE NINTH CIRCUIT                    MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


LUIS ENRIQUE SANCHEZ, AKA Enrique                No.    14-71768
Cruz Sanchez, AKA Luis Llamas Sanchez,
AKA Luis Charles Sanchez, AKA Enrique            Agency No. A076-359-028
Sanchez Cruz, AKA Luis Enrique Sanchez
Llamas,
                                                 ORDER
                Petitioner,

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

Before: WARDLAW, PAEZ, and CHRISTEN, Circuit Judges.

      The opinion and concurring opinions filed August 30, 2017, and appearing

at 870 F.3d 901 (9th Cir. 2017), are withdrawn. They may not be cited by or to

this court or any district court of the Ninth Circuit. A new disposition will be filed

in due course. Accordingly, the government’s petition for rehearing en banc is

DENIED as moot. Subsequent petitions for rehearing and petitions for rehearing

en banc may be filed following the filing of a new disposition.